MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                  FILED
regarded as precedent or cited before any                         Jun 15 2017, 8:32 am

court except for the purpose of establishing                           CLERK
the defense of res judicata, collateral                            Indiana Supreme Court
                                                                      Court of Appeals
                                                                        and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Lisa M. Johnson                                          Curtis T. Hill, Jr.
Brownsburg, Indiana                                      Attorney General of Indiana
                                                         Henry A. Flores
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Eric Horton,                                             June 15, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         49A02-1702-CR-291
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Lisa F. Borges,
Appellee-Plaintiff                                       Judge
                                                         Trial Court Cause No.
                                                         49G04-1512-MR-42709



Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A02-1702-CR-291 | June 15, 2017        Page 1 of 6
[1]   Eric Horton appeals the sentence imposed by the trial court after Horton was

      convicted of two counts of murder. Horton argues that the sentence is

      inappropriate in light of the nature of the offenses and his character. Finding

      that the sentence is not inappropriate, we affirm.


                                                     Facts
[2]   On November 28, 2015, Horton was at a duplex belonging to his father,

      Kenneth Horton. In the weeks leading up to November 28, the property

      manager had made attempts with law enforcement to remove Horton from the

      property; Horton had never formally leased a room and had threatened another

      tenant with a firearm. Horton always carried two firearms and routinely

      cleaned them and played with them like toys. Tomika Mack and Charles

      Turner, other residents of the duplex, were instructed to call police and/or

      notify the property manager if Horton returned to the property.


[3]   On November 28, 2015, Horton was at the duplex with many other people,

      including Mack, Turner, and India Barnes. Throughout the day, Horton and

      others were smoking marijuana and using cocaine. Horton displayed multiple

      instances of erratic behavior, including:


           Kenneth was cutting Turner’s hair and Horton came into the room,
            brandished his firearm behind Turner’s head, and stated, “I’m a killer.”
            Tr. Vol. II p. 43.
           Horton stole the battery out of Mack’s phone. Kenneth told Horton to
            return the battery, but Horton had already given it to another person
            earlier in the day who had left because Horton’s increasingly angry
            demeanor made her feel uncomfortable.

      Court of Appeals of Indiana | Memorandum Decision 49A02-1702-CR-291 | June 15, 2017   Page 2 of 6
           Horton entered Kenneth’s room and threatened to tie up Kenneth’s
            girlfriend and, if she resisted, he would kill her.

      Shortly after Kenneth and his girlfriend fell asleep, they were awakened by

      numerous gunshots from two firearms. After the shots stopped Kenneth heard

      Horton say, “Dad it’s done.” Tr. Vol. III p. 94. When Kenneth went

      downstairs to see what had happened, he saw Mack on the floor in a pool of

      blood. Kenneth immediately called 911 before he noticed a second body,

      Barnes, also on the floor in a pool of blood. Barnes was killed by a single bullet

      to the head. Mack was shot seventeen times, with a combination of bullets

      from two firearms.


[4]   Horton called a friend to pick him up, and when the friend arrived, Horton was

      laughing and told her to drive. Tr. Vol. II p. 112. Horton then called Kenneth,

      telling him to wipe the front door handle to remove any fingerprints. Horton

      also called Kenneth’s girlfriend and when she told Horton there was a dead

      body, he responded, “One body? Hell, I left two.” Tr. Vol. III p. 42-43.

      During the car ride, the driver heard Horton saying, “We killed them didn’t

      we” and “[t]hem bitches dropped like a sack of potatoes.” Tr. Vol. II p. 113.


[5]   The next day, Horton called Kenneth’s girlfriend and asked her to put his

      clothes in Kenneth’s vehicle; she refused. That same day, Kenneth was

      interviewed by a detective, and called Horton from his cell phone at the

      detective’s request. Horton answered the phone and when he realized it was a

      detective and not his father, he gave a false name and false address. Three days

      later, Horton’s friend drove him to Champaign, Illinois. While there, Horton

      Court of Appeals of Indiana | Memorandum Decision 49A02-1702-CR-291 | June 15, 2017   Page 3 of 6
      bought three bus tickets, one to Texas and two to Arizona. With the assistance

      of police in Illinois, Horton was apprehended before he boarded a bus.


[6]   On December 2, 2015, the State charged Horton with two counts of murder.

      Horton’s three-day jury trial began on December 19, 2016; at the conclusion of

      the trial, the jury found Horton guilty as charged. On January 20, 2017, the

      trial court sentenced Horton to two consecutive sixty-year terms. Horton now

      appeals.


                                   Discussion and Decision
[7]   Horton’s sole argument on appeal is that the sentence is inappropriate in light

      of the nature of the offenses and his character. Indiana Appellate Rule 7(B)

      provides that this Court may revise a sentence if it is inappropriate in light of

      the nature of the offense and the character of the offender. We must “conduct

      [this] review with substantial deference and give ‘due consideration’ to the trial

      court’s decision—since the ‘principal role of [our] review is to attempt to leaven

      the outliers,’ and not to achieve a perceived ‘correct’ sentence . . . .” Knapp v.

      State, 9 N.E.3d 1274, 1292 (Ind. 2014) (quoting Chambers v. State, 989 N.E.2d
1257, 1259 (Ind. 2013)) (internal citations omitted).


[8]   Horton was convicted of two counts of murder. For each conviction, he faced a

      term of forty-five to sixty-five years, with an advisory term of fifty-five years




      Court of Appeals of Indiana | Memorandum Decision 49A02-1702-CR-291 | June 15, 2017   Page 4 of 6
       imprisonment. Ind. Code § 35-50-2-3(a).1 The trial court imposed two

       consecutive terms of sixty years imprisonment.


[9]    As for the nature of the offenses, Horton murdered two young women in cold

       blood, bragged about the killings, attempted to cover up his crimes, and fled the

       state. Mack was shot seventeen times, and her body was found with two types

       of bullets from the same two types of guns Horton was known to carry before

       the murders. The offenses were not a product of circumstances; instead,

       Horton’s actions were calculated and callous, showing a complete disregard for

       human life. His lack of remorse and indifference for the victims are

       demonstrated by his comments after the crimes: “One body? Hell, I left two”

       and “[t]hem bitches dropped like a sack of potatoes.” Tr. Vol. III p. 42-43, Tr.

       Vol. II p. 113. After the murders, Horton fled the scene; asked his father to

       wipe fingerprints off a door and his father’s girlfriend to remove Horton’s

       clothes from the scene; provided a false name and address to police; bought bus

       tickets to two different states; and directed the individual driving him to remove

       her phone battery so that her location could not be traced and to prevent her

       from calling the police. We do not find that the nature of the offenses aids

       Horton’s inappropriateness argument.


[10]   As for Horton’s character, he was convicted of armed robbery in 2012 in

       Mississippi and was on probation for that crime at the time he committed the



       1
         Additionally, while a capital enhancement was not sought in this case, Horton’s crimes would have justified
       the imposition of life in prison without the possibility of parole or the death penalty. I.C. § 35-50-2-9(b).

       Court of Appeals of Indiana | Memorandum Decision 49A02-1702-CR-291 | June 15, 2017              Page 5 of 6
       murders. He also has prior charges for domestic assault and carrying a deadly

       weapon. In other words, at the young age of twenty-three, Horton already has

       a significant and violent criminal history, showing no signs of reforming his

       behavior. Horton directs our attention to evidence in the record that he suffers

       from mental illness, but we do not find this evidence compelling, as there is

       nothing tending to suggest that his mental illness played a role in these murders.

       The murders appear to have been coldly calculated, and his behavior after the

       crimes certainly demonstrates that he was capable of taking strategic, controlled

       steps to cover up his crimes and flee from law enforcement.


[11]   As with the nature of the offenses, our analysis of Horton’s character does not

       aid his appropriateness argument. The offenses were heinous, his behavior

       following the offenses was cold and calculated, and he already has a violent

       criminal history at a relatively young age. He shows no sign of a desire to

       conform his behavior to the rule of law or to show due regard for the lives and

       well-being of his fellow citizens. We do not find the sentence inappropriate in

       light of the nature of the offenses and Horton’s character.


[12]   The judgment of the trial court is affirmed.


       Barnes, J., and Crone, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1702-CR-291 | June 15, 2017   Page 6 of 6